Citation Nr: 0109411	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from November 1945 to October 
1948, and from December 1952 to December 1955.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran submitted a claim for reimbursement of medical 
expenses in June 2000.  This issue is referred to the RO for 
consideration. 


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met; the criteria for an evaluation in excess of 50 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Code 9411 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 30 percent evaluation currently 
assigned to his service connected PTSD is inadequate to 
reflect its level of severity.  He argues that he has 
experienced problems controlling his anger for many years.  
The veteran states that he also experiences nightmares, 
intrusive thoughts, difficulty with relationships, and a 
desire to avoid contact with other people.  He also notes 
that he began using alcohol in order to self medicate. 

Initially, the Board is satisfied that all relevant facts 
have been properly developed to their full extent and that 
the VA has met its duty to assist.  White v. Derwinski, 1 
Vet. App. 519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 
(1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the record indicates that entitlement to service 
connection for PTSD was established in a January 1999 rating 
decision.  A 30 percent evaluation was assigned for this 
disability.  The veteran submitted a notice of disagreement 
with this evaluation in December 1999, and the current appeal 
ensued.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's PTSD is evaluated under the general rating 
formula for mental disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or the symptoms  
controlled by continuous medication.  A zero percent 
evaluation is for assignment when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Code 9411.  

The evidence for consideration includes private medical 
records from September 1996, which indicate that the veteran 
entered a program for alcohol detox.  His symptoms included 
restlessness and irritability after prolonged use of alcohol.  

VA treatment records dated February 1998 to April 1998 
indicate that the veteran was participating in group therapy.  
March 1998 records note that the veteran was divorced.  He 
stated that he was unable to stay married due to sleep 
problems, anger, and drinking.  He lived alone and had few 
social contacts.  The veteran had a history of three 
inpatient treatment episodes, with the most recent in 1985.  
There was no history of psychosis, manic episodes, or 
suicidality.  The examiner stated that the veteran met the 
diagnostic criteria for PTSD in the moderate range.  April 
1998 records state that the veteran tended to be somewhat 
isolative in group therapy, but that his presentation was 
different in individual sessions.  

The veteran was afforded a VA psychiatric examination in June 
1998.  The examiner noted the veteran's personal and military 
experiences, as well as his stressors.  The veteran had been 
married on three occasions.  His most recent wife had died, 
but he believed that his nightmares had contributed to the 
breakup of his previous marriages.  He was estranged from his 
adoptive daughter.  The veteran was noted to live with shame 
at his inability to respond during one of his stressor 
episodes in service.  He stated that he had kept to himself 
over the years.  He had experienced episodes of anxiety, and 
he had also used alcohol.  His symptoms had remained the same 
for many years, and included nightmares, intrusive thoughts, 
and distinct pre-occupation with avoidance.  He was subject 
to startle responses and hypervigilance.  On examination, the 
veteran showed a very labile affect, and only talked about 
his war experiences after receiving pressure from the 
examiner.  There was no evidence of delusions or 
hallucinations.  The veteran was pleasant, except for an 
outburst of anger directed at an officer in service whom he 
blamed for one of his stressors.  His cognitive function 
appeared relatively intact.  The veteran's memory and 
attention were grossly intact to remote or recent events.  
His intellect and concentration were fair.  His judgment and 
insight were that he had lived with painful emotions of 
shame, causing him nightmares about his wartime experiences 
and anxiety.  He was afraid of telling others about his 
symptoms for fear of being thought crazy, but he was now 
pleased that there was something he could do to help, such as 
participate in group therapy.  The veteran was competent to 
handle his financial affairs.  The diagnoses included PTSD, 
and remote history of alcohol abuse.  The veteran's score on 
the Global Assessment of Functioning (GAF) scale was 46.  
However, the examiner added that the veteran's work 
adjustment could be fair, as he had been able to work until 
retirement in 1994.

The Board finds that a 50 percent evaluation is warranted for 
the veteran's PTSD.  The veteran experiences guilt, intrusive 
thoughts, and nightmares.  He was noted to have a labile 
affect at the June 1998 VA examination.  He also has 
difficulty with anxiety.  Finally, the veteran has 
experienced problems with relationships that have led to 
isolation, estrangement from his adopted daughter, and two 
divorces.  The June 1998 examiner found that the veteran's 
score on the GAF scale was 46.  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A 41 to 50 rating indicates serious 
symptoms, such as suicidal ideation or severe obsessional 
rituals, or any serious impairment in social, occupational, 
or school functioning, such as not having friends or an 
inability to keep a job.  (Ibid.).  The Board believes that 
this symptomatology more nearly resembles that of 
occupational and social impairment with reduced reliability 
and productivity, which warrants a 50 percent evaluation.  
38 C.F.R. §§ 4.7, 4.130, Code 9411.  

The Board has considered entitlement to a 70 percent 
evaluation for the veteran's PTSD, but this is not 
demonstrated by the evidence.  The June 1998 examination was 
negative for deficiencies of judgment, thinking, or mood, and 
suicidal ideations were not noted.  The veteran did not 
display near continuous panic or depression, speech 
difficulties, spatial disorientation, or neglect of 
appearance or hygiene.  The veteran has demonstrated 
difficulties in his family relationships, and there is some 
indication of impaired impulse control.  However, the June 
1998 examiner specifically found that the veteran's work 
adjustment was probably fair, and the Board believes that the 
GAF score of 46 is commensurate with a 50 percent evaluation.  
The veteran's symptomatology does not more nearly resemble 
that which is productive of occupational and social 
impairment with deficiencies in most areas.  Therefore, 
entitlement to an evaluation in excess of 50 percent is not 
merited.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  




ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

